Citation Nr: 1106174	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Montgomery GI Bill (MGIB) educational benefits 
under Chapter 30, Title 38, United States Code for the interval 
period from July 4, 2008, to August 24, 2008.


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from September 1998 to 
August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The interval period of July 4, 2008, to August 24, 2008, exceeds 
the length of the summer session from June 9, 2008, to July 3, 
2008.


CONCLUSION OF LAW

The criteria for payment of Montgomery GI Bill (MGIB) benefits 
for the interval between from July 4, 2008, to August 24, 2008, 
have not been met.  38 U.S.C.A. § 3680 (West 2002); 38 C.F.R. 
§ 21.4138(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) and (c) (2005).   

In the present case, the Board finds that VA was not required to 
comply with the VCAA's notice and duty to assist provisions 
because, as discussed below, there is no legal basis for the 
veteran's claim.  Accordingly, no further discussion of VA's 
duties of notification and assistance is required.  VAOPGCPREC 5-
2004 (June 23, 2004).  

The Veteran claims that he should be paid MGIB benefits for the 
interval period from July 4, 2008, to August 24, 2008, because he 
did not take any break from his education that was not scheduled 
by the school.

The pertinent provisions of 38 C.F.R. § 21.4138 provide that in 
determining whether a claimant will be paid for an interval 
period (of non-training) between individual terms, semesters, or 
quarters of training, VA will first determine whether any of the 
provisions of paragraph (f)(2) of this section apply.  If any do, 
VA will make no payment for the interval period.  If none of the 
provisions of paragraph (f)(2) apply, VA will then examine the 
appropriate provisions of paragraphs (f)(3), (f)(4) and (f)(5) of 
this section to determine if payments may be made for the 
interval.  38 C.F.R. § 21.4138(f)(1).  In determining the length 
of a summer term, VA will disregard a fraction of a week 
consisting of 3 days or less, and will consider 4 days or more to 
be a full week.  Id.

The provisions of paragraph 38 C.F.R. § 21.4138(f)(2) do not 
apply in this case. These provisions include that VA will make no 
payment for an interval if the student: (i) is training at less 
than half-time rate; (ii) is on active duty; (iii) requests no 
benefits be paid for the interval; (iv) the students entitlement 
applicable to such payment will be exhausted by receipt of such 
payment, and it is to the advantage of the student not to receive 
payment; (v) the interval occurs between school years at a school 
that is not organized on a term, quarter, or semester basis; (vi) 
the student withdraws from all courses in the term, quarter, 
semester or summer session preceding the interval, or 
discontinues training before the scheduled start of an interval 
in a school not organized on a term, quarter, or semester basis; 
or (vii) the student receives an accelerated payment for the 
term, quarter, semester, or summer session preceding the 
interval.  None of these conditions are present here.  Thus, the 
Board must determine if payment may be made under the appropriate 
provisions of paragraphs (f)(3), (f)(4) or (f)(5) of 38 C.F.R. § 
21.4138.

The provisions of paragraph (f)(3) pertain to payments for 
intervals between periods of enrollment at different schools.  
The Board notes that this is not the situation in the present 
case.  Consequently, this paragraph does not apply.  Likewise, 
the provisions of paragraph (f)(5) are not applicable as this 
section applies to payment for intervals that occur between 
overlapping enrollment periods, which is also not the case here.

Rather the provisions in paragraph (f)(4) are applicable to the 
present claim.  Payments for intervals that occur at the same 
school are provided under the provisions in paragraph (f)(4).  
Under these provisions, VA may make payment for an interval which 
does not exceed 8 weeks and which occurs between:  (A) semesters 
or quarters; (B) a semester or quarter and a term that is at 
least as long as the interval; (C) a semester or quarter and a 
summer term that is at least as long as the interval; (D) 
consecutive terms (other than semesters or quarters) provided 
that both terms are at least as long as the interval; or (E) a 
term and summer term provided that both the term and the summer 
term are at least as long as the interval. 38 C.F.R. § 
21.4138(f)(4)(i).  If the student remains enrolled at the same 
school, VA may make payment for an interval that does not exceed 
30 days and that occurs between summer sessions within a summer 
term.  38 C.F.R. § 21.4138(f)(4)(ii).

The interval in question here occurred between the summer term 
that ended July 3, 2008, and the fall semester that started on 
August 25, 2008.  Thus, in this case, paragraph (f)(4)(i)(C) is 
the applicable provision because the interval period at issue is 
immediately following the summer term and immediately preceding 
the fall semester in 2008.  

Pursuant to paragraph (f)(4)(i)(C), payment for the interval 
period would not be warranted because the summer term in question 
is not at least as long as the interval period.  The summer term 
from June 9, 2008, to July 3, 2008, was 25 days, while the 
interval period from July 4, 2008, to August 24, 2008, was 
52 days.  In sum, payment is not warranted because the 25-day 
summer term in 2008 is not at least as long as the immediately 
following 52-day interval period.

In summary, the provisions of 38 C.F.R. § 21.4138(f)(4) do not 
provide for interval pay under these circumstances for the 
interval period subject to this appeal. Therefore, the appeal 
must be denied.  Federal laws authorizing monetary benefits are 
enacted by Congress, and, unless an individual meets all of the 
requirements of a particular law, including time limits, the 
claimant is not entitled to the benefit.  Although the Board is 
sympathetic to the Veteran and commends him on his academic 
achievements, the fact is that the law prohibits the payment of 
benefits for the interval period between July 4, 2008, and August 
24, 2008.  The Board is bound by the laws and regulations 
applicable to the benefit sought.  See 38 C.F.R. § 19.5.  It has 
no discretion in this case to grant an exception, as requested by 
the Veteran, as the law does not provide for one.


ORDER

Educational benefits interval pay for the interval period from 
July 4, 2008, to August 24, 2008, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


